Pee, C utmam:
■ It was decided in Spencer v. Jennings, 123 Pa. 184, that the mortgage under which the premises in controversy were sold was void, for the reason that the Orphans’ Court of Allegheny county had no jurisdiction to authorize it. From this the conclusion logically follows that the plaintiffs are not bound or affected by the proceedings under that mortgage, and their title to the real estate is not divested. It is now claimed that they cannot recover in this ejectment for the reasons, (a) that they have been guilty of laches, and (5) that they have received or participated in the enjoyment of the purchase money. It may be conceded that, had they knowingly received the pur-*201cbase money, they would be estopped from recovering the land, for equity would not permit them to have both the land and its price. Just here the defendants’ case fails. The learned judge below correctly held that there was not sufficient evidence to submit to the jury, that the plaintiffs knowingly received any money or property, the proceeds of the mortgage on the subsequent sale on it. The defence of the plaintiffs’ laches is untenable. They were minors at the time of the transaction, and no laches can be imputed to them until after them arrival at age. After that period they had twenty-one years in which to assert their rights.
Judgment affirmed.